DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 3/7/2022 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,809,402 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10,809,402 has been overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method of acquiring seismic data, the method comprising: determining a non-uniform optimal sampling design by calculating a compressive sensing sampling grid that minimizes mutual coherence; determining a placement of a plurality of receiver lines at a non-uniform optimal line interval according to the non-uniform optimal sampling design; determining a placement of a plurality of receivers at a non-uniform optimal receiver interval according to the non-uniform optimal sampling design; and obtaining seismic data according to the non-uniform optimal sampling design, the seismic data captured via the plurality of receivers in response to at least one of a plurality of shots fired from one or more seismic sources at non-uniform optimal shot intervals, wherein the plurality of receivers are operably placed at a non-uniform optimal receiver interval. 
Independent claim 12 recites a method of acquiring seismic data, the method comprising: determining a non-uniform optimal sampling design by calculating a compressive sensing sampling grid that minimizes mutual coherence; determining a positioning of a plurality of receiver lines at a non-uniform optimal line interval determining a positioning of a plurality of receivers at a non-uniform optimal receiver interval; determining a positioning of a plurality of shots from one or more seismic sources at nonuniform optimal shot intervals; and obtaining seismic data according to the non-uniform optimal sampling design, the seismic data captured via the plurality of receivers in response to at least one of the plurality of shots fired from the one or more seismic sources at the non-uniform optimal shot intervals. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 12, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Li et al. (US 2015/0124560), teaches 
a method of acquiring seismic data comprising: a) determining a non-uniform optimal sampling design by calculating a compressive sensing sampling grid that minimizes mutual coherence; e) firing a plurality of shots from one or more seismic sources at non-uniform optimal shot intervals; and f) acquiring seismic data via the plurality of receivers or nodes 
and 
a method of acquiring seismic data comprising: determining a non-uniform optimal sampling design by calculating a compressive sensing sampling grid that minimizes mutual coherence; firing a plurality of shots from one or more seismic sources at non-uniform optimal shot intervals; and acquiring seismic data via the plurality of receivers or nodes. 
Another prior art reference, Eick et al. (US 2011/0305106), teaches towing a plurality of streamers attached to a vessel, wherein the plurality of streamers is spaced apart at non-uniform optimal intervals. 
Another prior art reference, Khan et al. (US 9,234,971), teaches at least simultaneous towed streamer seismic and ocean bottom seismic node acquisition as well as land seismic. 
Another prior art reference, Li et al. (WO 2015066481), teaches mutual coherence as a function of R and S, and optimization of a sampling grid by minimization of the mutual coherence. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 12. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645